DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 4/1/2022.  This action is made FINAL.

Claims 1-20 are pending and they are presented for examinations.

Response to Arguments

Applicant's arguments filed regarding claim 1, “Oh merely discloses an FTL 114a and device driver 118a in the host 110a, but does not teach that the host 110a in FIG. 2 and FIG. 3 uses virtual machines, and thus fail to disclose first guest flash translation layer (FTL) instance of a first virtual machine running on a guest operating system.”  
The examiner would like to point out to Oh in view of Kanno explicitly teaches a first guest flash translation layer (FTL) instance of a first virtual machine running on a guest operating system and a host FTL driver running on a host operating system.
Oh discloses each of the plurality of virtual machines using its own FTLs and device drivers and a host OS that includes/runs a FTL.  Thus, a guest virtual machine which runs its own FTL has a different (i.e. distinct and separate) FTL instance.
[Oh paragraph 165], Since the memory system 130 is an open-channel memory system, the plurality of virtual machines may independently perform the FTL operation to access the memory system 130 using a physical address. In some implementations, each of the plurality of virtual machines may use its own file systems, FTLs and device drivers. [Oh paragraph 77], a processor (not illustrated) of the first host 110a may run an operating system (OS) based on a command included in the boot image. The OS may include the first file system 112a, the first FTL 114a and the first device driver 118a, which are shown in FIG. 3.
Therefore, argument is not persuasive.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Pub 20200225875) in view of Kanno (Pub 20190129840).

As per claim 1, Oh teaches:
A computer-implemented method for accessing a storage device of a host machine, comprising: 
receiving, via a first guest flash translation layer (FTL) instance of a first virtual machine running on a guest operating system of the host machine, a first request for accessing the storage device from the first virtual machine, wherein the first request comprises a first physical address of the storage device; ([Paragraph 164], One or more hosts 110 may communicate with and use the memory system 130. The host 110 may use a plurality of virtual machines. Since the memory system 130 supports the SR-IOV, the plurality of virtual machines within the host 110 may independently transfer commands to the memory system 130 and communicate data with the memory system 130, even if the host 110 communicates through a single physical port.  [Paragraph 165], Since the memory system 130 is an open-channel memory system, the plurality of virtual machines may independently perform the FTL operation to access the memory system 130 using a physical address. In some implementations, each of the plurality of virtual machines may use its own file systems, FTLs and device drivers.  [Paragraph 6], In an embodiment, there is provided a memory system. The memory system may include: a plurality of storage areas, each accessible by a plurality of hosts; a memory to store executable instructions for adapting a file system to constraints imposed by the plurality of storage areas; and a processor in communication with the memory, the executable instructions upon execution by the processor cause the processor to: receive a request for an operation from one of the hosts to access at least one of the plurality of storage areas;)
transmitting, via the first guest FTL instance, the first request to a host FTL driver running on a host operating system of the host machine; ([Paragraph 77], a processor (not illustrated) of the first host 110a may run an operating system (OS) based on a command included in the boot image. The OS may include the first file system 112a, the first FTL 114a and the first device driver 118a, which are shown in FIG. 3. [Paragraph 45], The device driver 118 may control the memory system 130 coupled to the host 110. For example, the device driver 118 may transfer a command generated by the FTL 114 to the memory system 130 to control read and write operations of the memory device 170. The device driver 118 may support data input/output between the host 110 and the memory system 130 using an interface protocol such as the host interface 152.  [Paragraph 46], In an implementation, the file system 112, the FTL 114 and the device driver 118 may be loaded to a running system including the memory 116 of the host 110 and a processor (not illustrated) of the host 110. For another example, the file system 112, the FTL 114 and the device driver 118 may be implemented as a hardware device such as an FPGA.  [Paragraph 167], The first virtual machine 810a may perform operations associated with a first file system 812a, a first FTL 814a and a first device driver 818a, and the second virtual machine 810b may perform the operations associated with a second file system 812b, a second FTL 814b and a second device driver 818b.)
converting, via the host FTL driver, the first request into a first hardware command; 
transmitting, via the host FTL driver, the first hardware command to the storage device; and 
executing, via the storage device, the first hardware command to access the first physical address. ([Paragraph 45], The device driver 118 may control the memory system 130 coupled to the host 110. For example, the device driver 118 may transfer a command generated by the FTL 114 to the memory system 130 to control read and write operations of the memory device 170. [Paragraph 96], At step S514, the first FTL 114a may transfer a first write request, which requests the memory system 130 to write the first write data to the memory device 170, to the memory system 130 through the first device driver 118a.  [Paragraph 35], The host 110 using the open-channel SSD as a storage device may include an FTL to access the memory device 170 by directly translating a logical address of the file system into a physical address of the memory device 170 based on the internal information. [Paragraph 165], Since the memory system 130 is an open-channel memory system, the plurality of virtual machines may independently perform the FTL operation to access the memory system 130 using a physical address. In some implementations, each of the plurality of virtual machines may use its own file systems, FTLs and device drivers.  [Paragraph 150], By way of example and not by limitation, FIGS. 5A and 6A illustrate that each of the hosts transfers the read or write lock request to the memory system 130 and then transfers the read or write command to the memory system 130…  [Paragraph 168], The first and second virtual machines 810a and 810b may perform the operations provided by the first and second FTLs 814a and 814b to directly translate logical addresses of the file systems into the physical addresses, respectively, thereby accessing the memory system 130. The memory (not illustrated) within the host 110 may store operation data of the first and second FTLs 814a and 814b. For convenience of description, FIG. 8 illustrates that a first memory 816a stores the FTL metadata of the first FTL 814a, and a second memory 816b stores the FTL metadata of the second FTL 814b. In other implementations, the first and second memories 816a and 816b may be the same memory device.)
Although Oh silently discloses a first hardware command(s) which is/are executed within the storage device. 
Oh does not explicitly disclose a first hardware command. 
Kanno teaches a first hardware command. ([Paragraph 78], Thus, in the present embodiments, the role of FTL is shared by the host 2 and the flash storage device 3. [Paragraph 84], The global FTL of the host 2 may comprise a function of executing a storage service, a function of managing the lookup table (LUT), a wear control function, a function of implementing high availability, a de-duplication function of preventing plural duplicated data portions having the same contents from being stored in a storage, and the like.  [Paragraph 19], FIG. 11 is a table for explanation of a write command applied to the flash storage device.  [Paragraph 35], FIG. 27 is a table for explanation of the read command applied to the flash storage device. [Paragraph 97], Transmission of the command from the host (server) 2 to the flash storage device 3 and return of a response of command completion or the like from the flash storage device 3 to the host (server) 2 are executed via an I/O queue 500 which exists in each of the host (server) 2 and the flash storage devices 3. The I/O queues 500 may also be classified into plural queue groups corresponding to the QoS domains.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Oh wherein a virtual machine sends a request and the request is received via FTL (Flash Translation Layer) running on a guest operating system of the host machine, the request comprises a physical address of a storage device, FTL instance transmits the request to a device driver (i.e. FTL driver), which is translated/converted by the FTL driver to execute instruction/command (i.e. read/write/IO) on the storage device by accessing the physical address provided on the request, into teachings of Kanno wherein the command/instruction is a first hardware command/instruction, because this would enhance the teachings of Oh wherein by providing the FTL driver (i.e. storage device driver) which acts as an intermediary to the host system and the hardware storage device, it allows instructions/command to be received and converted into a hardware command to be executed by the corresponding hardware.  


As per claim 2, rejection of claim 1 is incorporated:
Oh teaches further comprising: receiving, via a second guest FTL instance, a second request for accessing the storage device from a second virtual machine running on the host machine; and converting, via the host FTL driver, the second request into a second hardware command, wherein the second request comprises a second physical address of the storage device. ([Paragraph 164], One or more hosts 110 may communicate with and use the memory system 130. The host 110 may use a plurality of virtual machines. Since the memory system 130 supports the SR-IOV, the plurality of virtual machines within the host 110 may independently transfer commands to the memory system 130 and communicate data with the memory system 130, even if the host 110 communicates through a single physical port.  [Paragraph 165], Since the memory system 130 is an open-channel memory system, the plurality of virtual machines may independently perform the FTL operation to access the memory system 130 using a physical address. In some implementations, each of the plurality of virtual machines may use its own file systems, FTLs and device drivers.  [Paragraph 6], In an embodiment, there is provided a memory system. The memory system may include: a plurality of storage areas, each accessible by a plurality of hosts; a memory to store executable instructions for adapting a file system to constraints imposed by the plurality of storage areas; and a processor in communication with the memory, the executable instructions upon execution by the processor cause the processor to: receive a request for an operation from one of the hosts to access at least one of the plurality of storage areas;)
Kanno teaches a second hardware command. ([Paragraph 78], Thus, in the present embodiments, the role of FTL is shared by the host 2 and the flash storage device 3. [Paragraph 84], The global FTL of the host 2 may comprise a function of executing a storage service, a function of managing the lookup table (LUT), a wear control function, a function of implementing high availability, a de-duplication function of preventing plural duplicated data portions having the same contents from being stored in a storage, and the like.  [Paragraph 19], FIG. 11 is a table for explanation of a write command applied to the flash storage device.  [Paragraph 35], FIG. 27 is a table for explanation of the read command applied to the flash storage device. [Paragraph 97], Transmission of the command from the host (server) 2 to the flash storage device 3 and return of a response of command completion or the like from the flash storage device 3 to the host (server) 2 are executed via an I/O queue 500 which exists in each of the host (server) 2 and the flash storage devices 3. The I/O queues 500 may also be classified into plural queue groups corresponding to the QoS domains.)

As per claim 3, rejection of claim 2 is incorporated:
Kanno teaches operating a first group of parallel units (PUs) according to the first hardware command, wherein the first physical address associated with the first hardware command is directed to one or more Pus of the first group of PUs; and
operating a second group of PUs according to the second hardware command, wherein the second physical address associated with the secod hardware command is directed to one or more PUs of the second group of Pus, wherein the first group of PUs and the second group of PUs have no common PU. ([Paragraph 59], In general, according to one embodiment, a memory system connectable to a host, comprises a plurality of nonvolatile memory dies each including a plurality of blocks, and a controller electrically connected to the nonvolatile memory dies and configured to manage a plurality of parallel units each including blocks belonging to different nonvolatile memory dies.  [Paragraph 60], Each of the parallel units has a unique first block address, each of the blocks in each nonvolatile memory die has a unique second block address, and second block addresses of blocks to be included in each parallel unit are determined from the first block address of each parallel unit, based on a mathematical rule.  [Paragraph 79], In addition, the flash storage device 3 manages plural parallel units (plural super blocks) each composed of plural blocks (plural physical blocks), to increase the write/read speed. The flash storage device 3 can execute in parallel the write operation and the read operation for the plural blocks included in a certain parallel unit (super block).  [Paragraph 88], To implement this, the flash storage devices 3 may logically divide the inside of the NAND flash memory into plural regions (plural QoS domains). One region (i.e., one QoS domain) includes one or more parallel units (super blocks). Each of the parallel units (super blocks) belongs to only one certain region (QoS domain).)

As per claim 4, rejection of claim 3 is incorporated:
Kanno teaches wherein the first group of PUs is only accessible by the first virtual machine and the second group of PUs is only accessibly by the second virtual machine. ([Paragraph 88], To implement this, the flash storage devices 3 may logically divide the inside of the NAND flash memory into plural regions (plural QoS domains). One region (i.e., one QoS domain) includes one or more parallel units (super blocks). Each of the parallel units (super blocks) belongs to only one certain region (QoS domain). [Paragraph 96], In the host (server) 2, the I/O service 403 exists for each of the QoS domains. The I/O service 403 belonging to a certain QoS domain manages mapping between each of the logical addresses used by the user application 402 in the corresponding QoS domain and each of the physical addresses of the region allocated to the corresponding QoS domain.  [Paragraph 136], The write command (Write without Physical Address) may include the user address, the length, the data, and the QoS domain identifier. The user address is the logical address (tag) for identifying the data which should be read. Each of the user addresses includes LBA, the key of the key-value store, the file identifier, and the like.  [Paragraph 90], In the host (server) 2, a virtual machine service 401 for providing plural virtual machines to plural end users is executed. In each of the virtual machines on the virtual machine service 401, an operating system and user applications 402 used by the corresponding end users are executed.)

As per claim 5, rejection of claim 2 is incorporated:
Kanno teaches wherein the guest OS comprises a first guest queue for storing the first request and a second guest queue for storing the second request, the first and second guest queues being accessible by the host FTL driver; and
the storage device comprises a first host queue for storing the first hardware command and a second host queue for storing the second hardware command, the first and second host queues being accessible by both the host FTL driver and the storage device. ([Paragraph 88], To implement this, the flash storage devices 3 may logically divide the inside of the NAND flash memory into plural regions (plural QoS domains). One region (i.e., one QoS domain) includes one or more parallel units (super blocks). Each of the parallel units (super blocks) belongs to only one certain region (QoS domain). [Paragraph 96], In the host (server) 2, the I/O service 403 exists for each of the QoS domains. The I/O service 403 belonging to a certain QoS domain manages mapping between each of the logical addresses used by the user application 402 in the corresponding QoS domain and each of the physical addresses of the region allocated to the corresponding QoS domain.  [Paragraph 136], The write command (Write without Physical Address) may include the user address, the length, the data, and the QoS domain identifier. The user address is the logical address (tag) for identifying the data which should be read. Each of the user addresses includes LBA, the key of the key-value store, the file identifier, and the like.  [Paragraph 90], In the host (server) 2, a virtual machine service 401 for providing plural virtual machines to plural end users is executed. In each of the virtual machines on the virtual machine service 401, an operating system and user applications 402 used by the corresponding end users are executed. [Paragraph 97], Transmission of the command from the host (server) 2 to the flash storage device 3 and return of a response of command completion or the like from the flash storage device 3 to the host (server) 2 are executed via an I/O queue 500 which exists in each of the host (server) 2 and the flash storage devices 3. The I/O queues 500 may also be classified into plural queue groups corresponding to the QoS domains.)

As per claim 6, rejection of claim 1 is incorporated:
Kanno teaches transmitting, via the storage device, a post completion signal to the host FTL driver;
converting, via the host FTL driver, the post completion signal into a guest response to the first guest FTL instance; and
transmitting, via the host FTL driver, the first guest response to the guest FTL instance. ([Paragraph 97], Transmission of the command from the host (server) 2 to the flash storage device 3 and return of a response of command completion or the like from the flash storage device 3 to the host (server) 2 are executed via an I/O queue 500 which exists in each of the host (server) 2 and the flash storage devices 3. The I/O queues 500 may also be classified into plural queue groups corresponding to the QoS domains.  [Paragraph 137], The response to the write command may include status (success/failure), the user address, flash address (physical address), the length, and the remaining writable data amount (distance-to-block-boundary).  [Paragraph 138], The read command (Read with Physical Address) may include the flash address and the length. The read command (Read with Physical Address) may include plural sets each including the flash address and the length. The response to the read command may include the status, the user address, the length, the data, and the like. The response to the read command may include plural sets each including the user address and the length. [Paragraph 254], After that, the processor 101 determines whether the read data has been received or not (step S303) and, if the read data has been received (YES in step S303), the operation is completed.)
Oh also teaches ([Paragraph 9], In an embodiment, there is provided an operation method of a memory system which is coupled to a plurality of hosts each including an FTL. The operation method may include: setting a write lock depending on whether a lock is set in a memory device, when receiving a write lock request from any one host of the plurality of hosts; receiving only a write request from the any one host when the write lock is set, and performing a write operation according to the write request; releasing the write lock when the write operation is completed; and controlling synchronization of FTL metadata of the FTLs of the other hosts excluding the any one host, according to whether the write operation is successfully performed.  [Paragraph 45], The device driver 118 may control the memory system 130 coupled to the host 110. For example, the device driver 118 may transfer a command generated by the FTL 114 to the memory system 130 to control read and write operations of the memory device 170. The device driver 118 may support data input/output between the host 110 and the memory system 130 using an interface protocol such as the host interface 152.)

As per claim 7 rejection of claim 1 is incorporated:
Oh teaches wherein the first request comprises an input/output (IO) request or an administration request. ([Paragraph 45], The device driver 118 may control the memory system 130 coupled to the host 110. For example, the device driver 118 may transfer a command generated by the FTL 114 to the memory system 130 to control read and write operations of the memory device 170. The device driver 118 may support data input/output between the host 110 and the memory system 130 using an interface protocol such as the host interface 152. [Paragraph 165], Since the memory system 130 is an open-channel memory system, the plurality of virtual machines may independently perform the FTL operation to access the memory system 130 using a physical address. In some implementations, each of the plurality of virtual machines may use its own file systems, FTLs and device drivers.)

As per claim 8, rejection of claim 7 is incorporated:
Kanno teaches wherein the IO request comprises a first operation code field, a start physical address field, a first data buffer field, and a first data buffer length field; and
the administration request comprises a second operation code field, a second data buffer field, and a second data buffer length field. ([Paragraph 67], The write command is a command (write request) for writing data to be written (write data) to the NAND flash memory 5.  the length of this write data, a stream identifier (stream ID) indicating a stream associated with this write data, a data pointer indicating a location in the write buffer in the memory of the host 2 in which this write data is stored. [Paragraph 68], The read command is a command (read request) for reading data from the NAND flash memory 5… the length of this data, a data pointer indicating a location in the read buffer in the memory of the host 2 to which this data is to be transferred.  [Paragraph 62], The block management includes management of defective blocks (bad blocks), wear leveling, and garbage collection (GC), and the like. The wear leveling is an operation for leveling the number of times of rewriting (the number of program/erase cycles) of the blocks…  [Paragraph 63], The GC is an operation for increasing the number of free blocks. The free block means a block that does not contain valid data. In the GC, the controller 4 copies valid data in several blocks including valid data and invalid data together to another block (for example, a free block). Here, valid data means data associated with a certain logical address. For example, data referenced from the L2P table 31 (that is, data linked as the latest data from the logical address) is valid data, and may be read from the host 2 later. Invalid data means data that is not associated with any logical address. Data that is not associated with any logical address is data that can no longer be read from the host 2. Then, the controller 4 updates the L2P table 31 and maps each logical address of the copied valid data to the physical address of the copy destination. A block having only invalid data by copying valid data to another block is released as a free block. As a result, this block can be reused after the erasing operation for this block is executed.  [Paragraph 170], When all valid data in a certain block in the active block pool 101-1 is invalidated due to data update, deallocation (unmap, trim), garbage collection, and the like, the controller 4 moves this block to a free block pool 200 to transition this block to a state reusable as the write destination block.)

As per claim 9, rejection of claim 7 is incorporated:
Kanno teaches wherein the IO request is associated with a read command, a write command, or an erase command, and
the administration request is associated with a geometry command, a bad block table command, an identify command, or a format command. ([Paragraph 67], The write command is a command (write request) for writing data to be written (write data) to the NAND flash memory 5.  the length of this write data, a stream identifier (stream ID) indicating a stream associated with this write data, a data pointer indicating a location in the write buffer in the memory of the host 2 in which this write data is stored. [Paragraph 68], The read command is a command (read request) for reading data from the NAND flash memory 5… the length of this data, a data pointer indicating a location in the read buffer in the memory of the host 2 to which this data is to be transferred.  [Paragraph 62], The block management includes management of defective blocks (bad blocks), wear leveling, and garbage collection (GC), and the like. The wear leveling is an operation for leveling the number of times of rewriting (the number of program/erase cycles) of the blocks…  [Paragraph 63], The GC is an operation for increasing the number of free blocks. The free block means a block that does not contain valid data. In the GC, the controller 4 copies valid data in several blocks including valid data and invalid data together to another block (for example, a free block). Here, valid data means data associated with a certain logical address. For example, data referenced from the L2P table 31 (that is, data linked as the latest data from the logical address) is valid data, and may be read from the host 2 later. Invalid data means data that is not associated with any logical address. Data that is not associated with any logical address is data that can no longer be read from the host 2. Then, the controller 4 updates the L2P table 31 and maps each logical address of the copied valid data to the physical address of the copy destination. A block having only invalid data by copying valid data to another block is released as a free block. As a result, this block can be reused after the erasing operation for this block is executed.  [Paragraph 170], When all valid data in a certain block in the active block pool 101-1 is invalidated due to data update, deallocation (unmap, trim), garbage collection, and the like, the controller 4 moves this block to a free block pool 200 to transition this block to a state reusable as the write destination block.)

As per claim 10, rejection of claim 5 is incorporated:
Oh teaches further comprising: starting the host FTL driver on the host operating system;
creating a first queue on the storage device;
starting a guest FTL driver on the guest operating system;
creating a virtual storage device and a second queue; and
initializing the first FTL instance using the guest FTL driver. ([Paragraph 13], FIGS. 4A and 4B show a booting operation of a memory device and multiple hosts in communication with the memory device based on some embodiments.  [Paragraph 73], FIG. 4A is a flowchart illustrating a booting operation of the memory device 130, the first host 110a, and the second host 110b shown in FIG. 3.  [Paragraph 74], FIG. 4B schematically illustrates initial data which can be stored in the memory device 130, the first host 110a, and the second host 110b shown in FIG. 3. Specifically, FIG. 4B illustrates data that can be stored in the first memory 116a included in the first host 110a, the second memory 116b included in the second host 110b, the memory 156 included in the controller 150 of the memory system 130, and the memory device 170. The other components that can be included in the computing environment 100 are omitted from FIG. 4B.  [Paragraph 76], At step S404, the first host 110a may receive a boot image from a nonvolatile storage, for example, the memory system 130. The boot image may indicate a computer file that allows the associated hardware to boot. For example, the boot image may include a command and data used to boot the first file system 112a, the first FTL 114a, and the first device driver 118a.  [Paragraph 77], At step S406, a processor (not illustrated) of the first host 110a may run an operating system (OS) based on a command included in the boot image. The OS may include the first file system 112a, the first FTL 114a and the first device driver 118a, which are shown in FIG. 3.  [Fig. 5A] [Paragraph 74-88])

As per claims 11-19, these are apparatus claims corresponding to the method claims 1-9.  Therefore, rejected based on similar rationale.

As per claim 20, this is a non-transitory computer readable medium claims corresponding to the method claim 1.  Therefore, rejected based on similar rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196